STATE OF MICHIGAN

                             COURT OF APPEALS



In re CHARLES PORTUS.


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 2, 2014
               Appellee,

v                                                                   No. 309197
                                                                    Oakland Probate Court
CHARLES PORTUS,                                                     LC No. 1976-017337-MI

               Appellant.


Before: GLEICHER, P.J., and SAAD and FORT HOOD, JJ.

GLEICHER, J. (concurring).

        Charles Portus has been institutionalized and in the custody of the Center for Forensic
Psychiatry (CFP) for 40 years. The probate court was required to periodically review the
appropriateness of Mr. Portus’s continued placement to ensure that he was not unconstitutionally
confined after recovering his mental faculties. Unfortunately, the probate court improperly
delayed in conducting a single hearing regarding one of the prosecutor’s multiple biannual
petitions for continuing treatment or involuntary hospitalization. I concur with the lead opinion’s
assessment that this error was harmless, because the delay did not hinder Mr. Portus’s release.

        When a person is acquitted of criminal charges by reason of insanity, that person is
remitted by the court to the care and custody of the CFP. MCL 330.2050(1). That person “shall
not be discharged or placed on leave without first being evaluated and recommended for
discharge or leave by” the CFP. MCL 330.2050(5). Certain grounds preclude the discharge and
release of a person acquitted by reason of insanity, MCL 330.2050(2), (5), including when he or
she “[c]an be reasonably expected within the near future to intentionally or unintentionally
seriously physically injure himself or herself or another person, and has overtly acted in a
manner substantially supportive of that expectation.” MCL 330.1515(b). Stated differently, a
person may not be released from CFP care and custody if he or she “has engaged in an act or acts
or made significant threats that are substantially supportive of the expectation.” MCL
330.1401(1)(a).

      The CFP conducted a clinical evaluation of Mr. Portus in the midst of these proceedings.
During that evaluation, Mr. Portus’s comments revealed that he remained a danger to others.

                                                -1-
Mr. Portus described that while on a limited release from the CFP, he fantasized about
kidnapping a child in a store. Mr. Portus further reported that he continues to have violent sexual
fantasies involving children. Mr. Portus’s admissions and his various psychiatric and
psychological conditions presented a bleak picture, resulting in the CFP’s recommendation that
Mr. Portus’s institutionalization be continued. Accordingly, despite the court’s delay in
conducting a required hearing, Mr. Portus had no statutory or constitutional right to release.

       Moreover, Mr. Portus withdrew his request for discharge from CFP custody while the
lower court proceedings were pending. Therefore, a timely hearing would not have affected a
change in Mr. Portus’s position and he can establish no prejudice resulting from the delay. In
my view, no additional analysis is appropriate or required.



                                                            /s/ Elizabeth L. Gleicher




                                                -2-